MacLean, J.
According to the plaintiff, an agreement was made between the parties, whereby the plaintiff was to sublet, and the defendant was to hire two vacant lots at One Hundred and Seventh street and Second avenue for a term of five years, at a specified rate per annum, and there was given a paper running: “ Hew York, Oct. 5, 1898. Eeceived from Josiah Dahut, fifty dollars ($50), payment on account of $135, to be deposited by said Dahut to me under the lease agreed upon between him and me to-day. J. Boberts.” A proposed lease was drawn by the defendant’s lawyer. It was not executed, but déstroyed. Soon after the plaintiff met the defendant, upon his request by postal card, at *796the comer of One Hundred and Seventh street and'Second avenue, when and where the latter said he had consulted his lawyer, and the best way for him was to buy the. property, and “ before buying he wanted an understanding about the lease over the trouble, how much was wanted for releasing him from it,” and that he finally offered to pay after the passing óf the title $150 for a release from ! the lease, but wanted the $50 already given deducted. This was - accepted. When the plaintiff heard that the title was passed he 'went for his money, but was put off until the next morning, when the defendant borrowed from á neighbor, a check for $25, which he handed over. The action was brought for $75, as balance due upon an agreement to release the defendant from á verbal lease ■of land for a term of five years. The whole story about the al- ' léged street meeting and the agreement sued upon was denied by the defendant, who said that he purchased the property at the instance of th.e plaintiff, who wished to be relieved of certain obligations about the erection of a building and to receive a sum to be paid by the owner of the premises in the event of the sale thereof; that the plaintiff was present at the passing of the title ■; that after wards he called at the defendant’s place of business, complaining •of poverty, said that the payment from the vendor was not to come-in some time, and asked for something for his trouble, and that he, the defendant, then paid him $25, partly as a present, partly to -dispose of the matter. As to several-incidents testified to by the •defendant, he was' corroborated by the neighbor, who loaned the •check, by his foreman and by his son, all of whom said that the defendant declared when he made, the payment: This finishes, respectively settles, the One Hundred and Seventh street lots. The neighbor did not hear all the Conversation. The two latter witnesses concurred with the defendant in saying that-the sum. of $150 was mentioned at the interview, but only by the plaintiff in -a proposal to obtain another piece of property for the defendant at a commission of $150. These circumstantial relations of the defendant and of his three- witnesses were not contradicted by the plaintiff, who again testified for himself, excepting that he said in .general terms that the testimony of the three last was untrue. The preponderance of evidence is decidedly in favor of the defendant. It is supported, moreover, by improbabilities in the plaintiff’s story, and especially by the unlikelihood that the defendant, acting throughout under advice of counsel, would have been allowed to bind himself, as claimed by the plaintiff, to pay money to secure release from an agreement void by the-Statute of Frauds.
*797Judgment reversed, and a new trial ordered, with costs to the appellant to abide the event.
Ebeedhah, J., concurs.